Citation Nr: 1429682	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to June 1998. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, granted service connection for PTSD and assigned a 30 percent disability evaluation effective December 15, 2009.  

During the pendency of the appeal, in a June 2012 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).
 
In September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In October 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by near continuous depression, anxiety with panic attacks, impaired insight and judgment, isolation and avoidance behaviors, sleep disturbance, anger and irritability, suspiciousness and paranoia, which have made it difficult to relate to others, both in his family and in non-familial social situations.  He has had occasional suicidal thoughts.

2.  The Veteran's PTSD has not been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or other symptoms on par with the level of severity contemplated herein.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2009, prior to the May 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2009 letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2009 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined in February 2013.  See 38 C.F.R. 
§ 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Additionally, during the September 2013 hearing, the Veteran indicated that the February 2013 VA examiner did not properly evaluate him as he did not feel comfortable telling the examiner his symptoms.  He also asserted that the examiner did not ask him about his current symptoms but rather asked about a previous examination.  The Veteran, however, indicated that he was not requesting a new examination and the records he submitted were sufficient to evaluate his claim.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

As noted above, in September 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the September 2013 hearing before the Board.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 50 percent evaluation. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2013).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of alcohol abuse and depression, which are not currently service-connected.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected disorders (i.e., alcohol abuse and depression).  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

A January 2010 private treatment record noted the Veteran's constant feelings of isolation and depression.  He also reported periods of anxiety and nightmares; and episodes of strong anger, and avoiding crowds or other people.  He had occupational and social impairment with decreased work efficiency, impairment of memory, disturbances of motivation and of mood, chronic sleep impairment, and difficulty establishing relationships. 

Mental status evaluation revealed a neat appearance, friendly and cooperative manner, appropriate but also retarded pace of speech at times, normal memory, flat and blunted affect, relaxed and at ease motor activity.  He was oriented to time, place, and person, and with fair to good judgment.  There was no evidence of delusions, disorganized thinking, or hallucinations.  With regard to evidence of depression, the Veteran's appetite was average, he had sleep disturbances, change in sex drive, and average energy level; but there were no recent losses, or suicidal or homicidal thoughts.  A diagnosis of PTSD was given, and a GAF score range of 50 to 55 was assigned.  

On VA examination in April 2010, the Veteran reported not being to sleep well, waking up in cold sweats, drinking excessively to alleviate his symptoms, being depressed, and feeling stressed out.  He had recurrent recollection of events of war, difficulty talking to and relating to people, did not communicate well, and got  extremely frustrated.  The Veteran indicated having a good relationship with his mother but being distant with his siblings.  He had been married to his wife for 29 years and had two grown daughters.  He worked part time at a hardware store and worked 20 hours a week driving a truck for a contractor.  

On mental status evaluation, the examiner noted that the Veteran was extremely anxious and maintained very poor eye contact, and indicated that it was hard for him to meet others.  He was oriented to time, place, person, and purpose of the evaluation.  His hygiene and appearance were adequate.  While his behavior was initially strange, with time he became more relaxed and made more self-disclosures.  The Veteran's affect and mood were flat, anxious, and depressed.  He communicated normally but appeared to have difficulty in spelling and composing his sentences.  The Veteran's speech was normal, coherent, and relevant.  His concentration was good, he admitted to panic attacks but indicated that they were not frequent.  He admitted to always feeling suspicious and feeling like people were looking at and criticizing him.  He was not delusional or hallucinating, and did not have a history of delusions or hallucinations.  The Veteran's thought process was normal, he did not have any impaired judgment or impaired abstract thinking, his memory was normal, and he did not have difficulty following simple or complex commands.  He was not currently suicidal or homicidal.  
In summary, the examiner noted that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behaviors, self-care, and normal conversation.  His predominate symptoms were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner indicated that the Veteran's impairment was moderate.  Diagnosis of PTSD and alcohol dependence were noted, and a GAF score of 50 was assigned.  In distinguishing the symptoms attributed to each disorder, the examiner noted that the symptoms of each overlapped and that the underlying entities could be distinguished from each other.  The effects of PTSD were insomnia, hyperarousal, and recurrent recollection of the traumatic events; the effects of alcohol were dependence on alcohol to alleviate the problem from PTSD which over a period of time affects the brain and cognitive functions.  

A January 2011 private mental status examination report noted that Veteran met the criteria for alcohol dependence.  The Veteran was married to his wife for 31 years; he described the marriage was good with its moments and his moods.  He had two adult daughters.  He worked as a truck driver full-time, and reported problems on the job with his bosses as he felt as if they cheated him out of money.  The Veteran indicated that he attempted to avoid thoughts, feelings, or conversations associated with events, but denied avoidance of activities, places, or people that might rouse memories of events.  He denied recall deficit, and described feelings of alienation (not fitting in) and of having no future.  As to impairment of general functioning, on a scale of one to ten, the Veteran indicated current distress as a ten, general functioning as a nine except for employment (at work he was in the truck by himself). 

On mental status evaluation, the Veteran was noted to be alert, open, frank, and candid.  His attitude was pleasant and cooperative; his attention span, psychomotor activity, ability to abstract and calculate, and affect were all normal.  His speech patterns tended to be relevant, coherent, and appropriate to the conversation.  As to his mood, the Veteran reported being sad and depressed but denied any wide mood swings, and feeling somewhat better when drinking alcohol.  Also, he indicated a low energy level and draining fatigue daily, but denied any mania or hypomania.  While he endorsed agitation at times, he was vague about anxiety.  Despite the Veteran's description of stress, the clinician indicated that he did not feel as if the Veteran were describing free floating anxiety or panic.  He also reported being angry, and feelings of harm toward others but denied carrying out such thoughts.  He attacked someone in service and shoved his wife one time but he denied any plans to harm anyone now.  He reported compulsive behavior, paranoid ideation, and hallucinations; but denied any feelings of thought reading or thought insertion.  He thought people were going to kill him, and felt as if he had special healing powers over people.  As to relationships, the Veteran indicated becoming more paranoid, suspicious, resentful, and difficult.  The examiner observed that the Veteran was fairly oriented to time (he mistook the date by one day), and well-oriented to place and person.  Memory was broadly intact; the Veteran complained of some forgetfulness.  Associations were relevant and stream of thought was normal.  As to sleep, there was initial insomnia with intermediate and early awakening.  He also reported poor appetite.  

The clinician summarized the Veteran as having a pattern of alcoholism, social withdrawal, major depression and anger; being severely impaired in all areas except for his ability to work which may be his way to escape having to relate to others at home.  The Veteran was overly paranoid and delusional, saw and heard things that were not there which could be related to major depression and exacerbated by alcohol.  Diagnoses of chronic PTSD, alcohol dependence, and mood disorder were noted, and a GAF score of 45 was assigned due to major impairment in the current and past year including paranoia, delusional thinking, and borderline hallucinations.

The February 2013 VA examination report noted that the Veteran's PTSD symptoms were recall of events, bad dreams, insomnia, agitation, general withdrawal, and anxiety.  His alcohol abuse symptoms were continued use of alcohol despite adverse social and health consequences.  The examiner indicated occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  In this regard, the examiner found that the Veteran's PTSD symptoms constituted 40 percent of the Veteran's disability and his alcohol abuse constituted 60 percent of his disability.  

Since the last VA examination, the Veteran indicated being withdrawn, reserved, depressed most of the most, feeling angry and upset, struggling with financial problems, not sleeping well, having bad dreams and bad thoughts, and resorting to drinking to alleviate his symptoms and improve his sleeping pattern and relax.  He was working part time as a truck driver, had been married to his wife for 33 years and had two grown daughters.  

On evaluation, the examiner observed the Veteran with depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner indicated that the Veteran was extremely guarded and apprehensive.  He smelled of body odor and alcohol.  The Veteran was oriented to time, place, person, and purpose of the interview.  He was defensive and unwilling to share information.  His thought process was slow but goal-directed, speech was coherent and relevant most of the time, and memory for remote and recent events was good.  He denied any hallucinations and was not delusional, and denied a history of such.  The Veteran endorsed depressive symptoms, admitted to feeling sad most of the time, felt angry and upset, and felt like hurting people at times.  He was generally withdrawn and found it difficult to get along with people, and felt as if his life was ruined.  He did not sleep well at night and had recurrent recollections of events.  The Veteran was not suicidal or homicidal, did not have obsessive compulsive features, but had poor insight and impaired judgment.  Diagnoses of PTSD and alcohol abuse were noted, and a GAF score of 55 was assigned.   

A September 2013 treatment record from Kenner Army Health Clinic noted that the Veteran was referred for his depression symptoms and concerns of suicide.  The Veteran reported occasional panic attacks, depression, anxiety, and sleep problems.  He indicated having little interest in pleasurable activities but made no effort to get help.  Although the Veteran indicated having thoughts of not being alive, he denied wanting to be dead or having any thoughts, plans, or intent to harm himself or others.  He reported alcohol use, which the clinician noted could be in the category of abuse or dependence.  

The Veteran was observed to have impaired judgment.  Speech was normal, of regular rate, and not pressured.  Tone was not a monotone.  The Veteran was cooperative and respectful but guarded with decreased eye to eye contact.  His mood was depressed and anxious, and affect was abnormal but congruent with depression.  Thought processes were not impaired and were linear, logical, and goal-directed.  Attention demonstrated no abnormalities, and attention span was not decreased.  As to thought content, there was impaired insight which was poor.  There were no delusions, or suicidal or homicidal ideation/plans/intent (the clinician indicated that the Veteran was at low risk for suicide).  Diagnoses of mild recurrent major depression and alcohol abuse were noted.  

A sleep study dated that same day noted the Veteran's generalized anxiety disorder screening was positive for feeling nervous, anxious, or on edge; not being able to stop or control worrying; worrying too much about different things; trouble relaxing; being so restless that it was hard to sit still; becoming easily annoyed or irritable; and feeling afraid as if something awful might happen.  The Veteran was oriented to time, place, and person.

During his September 2013 hearing, the Veteran testified to having daily depression which affected his communication with his wife and kids.  He isolated himself on a daily basis, and did not sleep in the same room as his wife.  He had trouble getting and staying asleep.  He had nightmares daily, anxiety and outbursts, thoughts of hitting people or hurting them several times a week, panic attacks two three times a week, and having regular issues with his anger and temper.  As for his job driving a truck, the Veteran had trouble dealing with people and staying focused.  Additionally, his lack of sleep impacted his work but he did not miss work due to his symptoms.  He did not communicate with his wife, and he did not join her in socializing outside the house.  He had a friend with whom he fished but did not have a friend in the area.  The Veteran testified to being nervous around people and being startled too easily.  He checked his home for security measures.  The Veteran indicated having suicidal thoughts depending on his mood but moving on from these thoughts two to three times a day.  Additionally, he stated that he did not care about his personal hygiene, and that he had problems with short and long term memory.  The Veteran also indicated that he drank alcohol to cope with his depression.  He also described hallucinations and hearing voices.

The evidence also includes a September 2013 statement from the Veteran's wife.  She stated that the Veteran had withdrawn from social activities (he stopped attending church), isolated himself from society, and was negative.  After returning from work, the Veteran sat on the porch for several hours, may eat dinner, and sat on the couch watching TV before going to sleep on the couch most of the time.  He had nightmares.  She also indicated that he neglected his personal hygiene, going several days without changing his clothes, cutting his hair, shaving, or taking a bath.  He did not talk to people, and when he did it was about the military.  He did not like to go out and do activities with his family, and when he did go out he did not like to stay out long.  He also did not visit his family or his mother.  

Based on the evidence, the Board finds that the Veteran's disability has caused deficiencies in most areas, sufficient to more nearly approximate the criteria for a 70 percent evaluation.  Specifically, throughout the appeal, the Veteran's PTSD when at its worst has been manifested by near continuous depression, anxiety with panic attacks, impaired insight and judgment, isolation and avoidance behaviors, sleep disturbance, anger and irritability, suspiciousness and paranoia, which have made it difficult to relate to others, both in his family and in non-familial social situations.

Of particular note, the Veteran consistently endorsed constant feelings of isolation and depression, which has led to isolation and avoidance behaviors, as described by his wife in her September 2013 statement, and by the Veteran himself in his September 2013 psychiatric examination.  He is noted on several occasions to be extremely anxious, which affects his ability to communicate with others.  See, e.g.,  VA examination, April 2010; private evaluation, January 2011; VA examination, February 2013.  The Veteran's level of suspiciousness, which has risen to being termed paranoid, is noted throughout the record as well.  The January 2011 evaluation particularly explored this symptom, and noted that the Veteran was severely impaired in all areas except for his ability to work, given the type of work he was doing (truck driving, which allowed him to be alone).  He was noted to have delusional thinking, which bordered on hallucinations.  His insight and judgment from this point forward is frequently marked as poor or impaired.  Occasional suicidal thoughts are also present during the appeal period.  In short, these symptoms more nearly approximate those contemplated by the higher 70 percent rating.  Therefore, an increased rating to that level is warranted. 

Moreover, the Veteran's GAF scores of 45, and 50 to 55 are congruent with a 70 percent evaluation.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

At no point during the appeal has the Veteran demonstrated total occupational and social impairment.  He maintained his job as a truck driver and at no point has alleged that his disability kept him from working.  Also, there have been no findings of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.   Therefore, a total rating is not warranted.  Rather, an increase to 70 percent and no higher is granted.  As the disability has ebbed and flowed throughout the appeal period, but has not at any point warranted a rating higher than 70, the Board finds that staged ratings are not appropriate.




Other Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's various disabilities with the established criteria shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's poor insight, forgetfulness, sleep impairment, impaired judgment, social isolation, and depression are contemplated in the rating criteria.  While other symptoms, such as suspiciousness are not, the Board finds that the impairment caused by these symptoms are adequately considered in the rating granted herein. They are not so far outside the realm of the other psychiatric symptoms to be considered not contemplated.  The Veteran indicated that he did not miss work due to his PTSD but he had some problems resulting from his poor sleep.  Any struggle with maintaining employment due to his disorder is explicitly considered in the criteria for evaluating his psychiatric disability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's  disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his PTSD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.




	(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 70 percent for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


